Citation Nr: 0804273	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-29 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to October 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A transcript of the veteran's December 2007 Board 
videoconference hearing before the undersigned Veterans Law 
Judge is associated with the claims folder.  


FINDING OF FACT

Cervical spine symptomatology was not shown for many years 
after service separation.  The current cervical spine 
disorder is unrelated to active duty service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1154, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran alleges that his current cervical spine 
disorder had its onset in service.  Specifically, at his 
December 2007 Board videoconference hearing, he indicated 
that his helicopter was shot down in 1969 while retrieving 
soldiers injured in combat, causing him to be thrown from the 
helicopter and suffer a stiff neck which he believes evolved 
into his current cervical spine disorder.  He further 
testified that this 1969 event was merely one of six 
occasions when his helicopter was shot down and he endured a 
hard landing.  

His service records confirm that he served as a helicopter 
crew chief in Vietnam and was a Purple Heart recipient.  In 
addition, he submitted a September 2006 lay statement from a 
former member of his helicopter crew who corroborated his 
testimony concerning hard landings.  Similarly, he submitted 
an October 2006 statement from a former medic of the 57th 
Medical Detachment who stated that he gave the veteran 
medication to treat the back and neck pain he suffered as a 
result of his hard helicopter landings.  

However, service medical records do not document any evidence 
of complaint of, treatment for, or diagnosis of a back 
disorder.  Significantly, the veteran's October 1970 
separation examination indicates that his spine and 
musculoskeletal system were within normal limits.  

The Board notes the veteran's assertion that his claimed 
disability is related to combat.  The provisions of 38 
U.S.C.A. § 1154(b) provide that the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  As such, despite the lack of 
documentation of any back or neck injury in the service 
medical records, the Board accepts the veteran's testimony, 
and the statements of his fellow soldiers, that he was 
involved in multiple helicopter accidents in service and 
suffered from pain and stiffness in his back and neck in 
service as a result.  

However, there is no evidence suggesting continuity of 
symptomatology or a causal nexus between the pain and 
stiffness experienced in service and the veteran's current 
cervical spine disorder.  As indicated above, his October 
1970 separation examination reflected that his spine and 
musculoskeletal system were within normal limits, suggesting 
that any pain and stiffness experienced in service was not 
severe or chronic in nature.  

Moreover, post-service medical records do not reveal 
complaints of, treatment for, or diagnoses of a back disorder 
for many years after service.  Specifically, the veteran 
filed a service connection claim for right foot shrapnel 
wounds in November 1970, one month after his separation from 
service, but made no mention of neck or back complaints.  

A December 1970 VA examination revealed a scar on the right 
foot but noted that the veteran had no complaints referable 
to any other organ systems at that time.  This negative 
evidence as to neck symptomatology within weeks after 
discharge suggests that the veteran was not experiencing neck 
problems at that time.

At his December 2007 Board videoconference hearing, the 
veteran testified that he began working for a paper mill 
approximately two years after his separation from service.  
His employers conducted a full physical at that time, 
including X-rays of his back, and found everything to be 
normal, again indicating that there was no neck pathology 
identified within two years of separation.

In fact, the veteran testified that, although he would 
occasionally get a stiff neck, which gradually increased in 
severity in the years following his separation, it was not 
until he received a magnetic resonance imaging (MRI) in 2003 
that he discovered he had a problem with his cervical spine.  
Specifically, the 2003 MRI, which was conducted only after 
the veteran complained of two acute episodes of severe neck 
and intrascapular pain, revealed evidence of severe spinal 
stenosis and multilevel cervical spondylosis.

This evidence does not support the theory of continuity of 
symptomatology since service.  The Board finds that his 
initial statement for treatment purposes is far more 
probative as to the date of onset and constitutes a statement 
against interest.  Therefore, objective evidence has not been 
presented showing cervical spine symptomatology since 
service.  

While the veteran subsequently indicated that he had 
experienced a stiff neck since active duty, the Board places 
greater probative value on the absence of complaints or 
treatment for this disorder in the intervening years.  In 
fact, the medical evidence reflects findings of normal back 
in the years after discharge.  As noted above, he had no neck 
complaints at the time of the December 1970 VA examination, 
one month after discharge, nor were any neck abnormalities 
identified by his employer two years after his separation 
from service.

The multi-decade gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support the 
veteran's assertions that he has experienced cervical spine 
problems since active duty.  As such, the probative evidence 
is against the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no treating or examining physician 
has established a medical nexus between the veteran's current 
cervical spine disorder and active duty.  

In addition, the Board has considered the veteran's 
statements asserting a relationship between his cervical 
spine disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board finds the absence of a chronic 
cervical spine disorder in service as highly probative as to 
the veteran's condition at the time of his discharge from 
active duty.  Moreover, as noted above, evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, 230 F.3d at 1333.  

Given the lack of chronic cervical spine disorder in service, 
the absence of identified symptomatology for several decades 
after discharge, and no medical nexus between the veteran's 
current complaints and active duty, the Board finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply.  As the weight of evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence in 
his possession to the RO.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
and VA treatment records.  The veteran submitted additional 
medical records as well as several lay statements, and was 
provided an opportunity to set forth his contentions during 
the December 2007 videoconference hearing before the 
undersigned Veterans Law Judge.  

The Board finds that a remand for a VA examination is not in 
order.  While the evidence supports the first two factors of 
38 C.F.R. § 3.159(c)(4) (current disability and in-service 
occurrence), there is no competent evidence that the 
veteran's cervical spine symptoms may be associated with 
military service.  

That is to say, there is no medical evidence suggesting a 
nexus.  Further, the veteran's statements as to continuity of 
symptomatology are found to lack credibility given the 
specific findings of a normal neck for in the period after 
discharge and the lack of complaints in the next several 
decades after service separation.  Further, the Board finds 
that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA 
examination is not warranted.  

The Board recognizes that the veteran indicated an intent at 
his December 2007 Board videoconference hearing to submit 
additional letters.  However, no additional evidence has been 
submitted since the hearing.  The Board notes that two of 
these letters, the September 2006 lay statement from a former 
member of his helicopter crew and the October 2006 statement 
from a former medic of the 57th Medical Detachment, have 
previously been associated with the claims folder and were 
considered in the Board's adjudication of this claim.  In 
addition, their inclusion was accompanied by an oral waiver 
of RO consideration at the December 2007 hearing.  

The final letter, dated November 2007, was recited by the 
veteran at his hearing and purportedly detailed the 1969 
helicopter crash discussed above.  Although the omission of 
the November 2007 letter from the claims folder is 
regrettable, the Board has already accepted the veteran's 
testimony as to the letter's contents and conceded that the 
veteran sustained a stiff neck as a result of the 1969 
helicopter landing under authority of 38 U.S.C.A. § 1154(b).  

Therefore, there is no need to obtain the November 2007 
letter to fairly adjudicate this claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


